El Juez Asociado Señor Texidor,
emitió la opinión del
tribunal.
La parte apelada solicita se desestime la apelación porque habiéndose establecido radicando el necesario escrito el día *6056 de agosto de 1930, han transcurrido noventa días sin que se haya registrado ante este tribunal la apelación, que alega ha sido interpuesta, de mala fe, con el fin de dilatar los pro-cedimientos, y ser frívola; y porque han transcurrido más de treinta días sin que se haya radicado el legajo de sentencia;1 y porque la apelada no ha hecho gestión para que se apruebe la transcripción de la evidencia. Une a su moción una cer-tificación del secretario de la corte de distrito de Mayagüez, con referencia a la sentencia y su fecha, radicación del escrito de apelación, y de la transcripción de evidencia, y que la apelante no ha presentado moción alguna para que se señale fecha para la aprobación de la transcripción.
Se ha opuesto a esa petición la apelante, que alega en esencia que cuando se radicó la transcripción de evidencia, la corte de distrito señaló la fecha del 27 de octubre de 1930 para comparecencia de las partes, a los fines de la aprobación, y que a esa comparecencia no asistió la apelada; se señaló el día 24 de noviembre de 1930 para los mismos fines, sin que tampoco compareciera la apelada; y el abogado de la ape-lante presentó a la corte una moción por la que pidió se aprobara la transcripción, sin que la corte haya resuelto. Alega también que el término de 30 días para radicar el legajo de sentencia se cuenta desde aquél en que se aprueba la transcripción de la evidencia. Y presenta certificación del secretario de la corte de distrito, creditiva de esos extremos.
De la lectura de la regla 40 de este tribunal, aparece claramente que el término de treinta días para presentar la transcripción de los autos, se cuenta desde la fecha en que se apruebe por la corte inferior la exposición de hechos, exposición del caso o pliego de excepciones, si los hubiere, y en otro caso, desde la de radicación de la apelación. La regla es aplicable al caso en que se utilice el procedimiento sustituto de transcripción de la evidencia.
El término de noventa días de que se hace mérito en la regla 59 de este tribunal, es para, que, en nuestra discreción, desestimemos las apelaciones en el caso de que se nos pruebe *606satisfactoriamente que el recurso no se lia. entablado de buena fe, o no se ba proseguido con la debida diligencia. No existe tal prueba en este caso.
La alegación de que la apelación es frívola, no puede ser considerada por el tribunal, a menos que se presenten datos probatorios que la sostengan; y no los bay en este caso.

Debe declararse sin lugar la moción de la parte apelada.